DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
 


Response to Arguments
Applicant's arguments filed on 9/13/2022 with respect to claims 18, 20, and 28, have been considered. Applicant's amendment necessitated the new grounds of rejections as being presented below by introducing the new reference of Kim (US PG PUB 2020/0089252 A1).
Further, Applicant arguments with respect to independent claims 1 and 21 (and their respective deponent claims), have been Considered and are persuasive in view of amendments said claims are allowed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, and 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns (US PGPUB 2016/0188977 A1) and further in view of Kim (US PGPUB 2020/0089252 A1).

As per claim 18, Kearns discloses a mobile surveillance apparatus (Kearns, Fig. 1A and Fig. 1B) comprising: 
a communication interface (Kearns, Fig. 1A:1000) configured to receive information about a path of a mobile module, the information comprising unevenness on a driving surface of the path (Kearns, paragraphs 67 and 95, discloses “The controller 500 may use the object map for navigation, obstacle detection” and also please see paragraph 147); and 
a processor (Kearns, Fig. 1A:500) configured to set an image capturing direction of a photographing module installed on a mobile module to a driving direction of the mobile module (Kearns, paragraphs 16, 67, and 121, discloses “the robot 100 can drive (e.g., in a holonomic manner) and/or move the imaging sensor 450 (e.g., by panning and/or tilting the imaging sensor 450 or a portion of the robot body 110 supporting the imaging sensor 450) to orient the field of view 452 of the imaging sensor 450 to regain viewing of the person 20, for example, to capture images 50 of the person 20 and/or observe or monitor the person 20” And also, please see paragraphs 106 and 115), wherein the driving direction comprises at least one of an upward direction, a downward direction, a clockwise direction, and a counterclockwise direction according to the unevenness on the driving surface of the path (Kearns, Fig. 8A and Fig. 9A, and paragraph 70 discloses “As used herein the term "omni-directional" refers to the ability to move in substantially any planar direction, including side-to-side (lateral), forward/back, and rotational”), 
Although Kearns discloses setting by the processor an image capturing direction of the photographing module as being explained above however Kearns does not explicitly disclose a processor configured to set an image capturing direction of a photographing module installed on a mobile module to a direction opposite to a driving direction of the mobile module,
wherein based on the driving direction being the upward, downward, clockwise or counterclockwise direction, the processor is configured to set the image capturing direction of the photographing module to the downward, upward, counterclockwise or clockwise direction, respectively, by adjusting a panning angle or a tilting angle of a camera including the photographing module.
Kim discloses a processor (Kim, Fig. 2:33 and Fig. 3:33) configured to set an image capturing direction of a photographing module installed on a mobile module to a direction opposite to a driving direction of the mobile module (Kim, paragraphs 125-126, 132 and 135, discloses controller 33 may control the camera 21 to acquire an image in a direction opposite to the moving direction of the robot 1),
wherein based on the driving direction being the upward, downward, clockwise or counterclockwise direction (Kim, Fig. 8 and Fig. 10, specifically Fig. 10 shows robot 1 moving upward direction while camera is being positioned/rotated to downward direction to object T), the processor is configured to set the image capturing direction of the photographing module to the downward, upward, counterclockwise or clockwise direction, respectively (Kim, paragraphs 125-126, 132 and 135, discloses controller 33 may control the camera 21 to acquire an image in a direction opposite to the moving direction of the robot 1, further please note specifically in Fig. 10 shows robot 1 moving upward direction while camera is being positioned/rotated to downward direction to detect object T and/or obstacle O1), by adjusting a panning angle or a tilting angle of a camera including the photographing module (Kim, paragraphs 19-20, and 166, discloses adjusting the rotation angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kearns teachings by implementing a rotatable camera to the robot, as taught by Kim.
The motivation would be to provide an improved image recognition which recognize obstacles not only in the moving direction of the robot but also in other directions (paragraph 125), as taught by Kim.

As per claim 20, Kearns in view of Kim further discloses the mobile surveillance apparatus of claim 18, wherein the driving surface comprises at least one of a ground surface and an imaginary plane in the air (Kearns, paragraphs 14, 95 and 113), and wherein the unevenness comprises at least one of unevenness on the ground surface and unevenness formed by objects protruding from an imaginary plane in the air (Kearns, paragraphs 79, 113 and 133).

As per claim 28, Kearns discloses a method of operating a mobile surveillance apparatus (Kearns, Fig. 1A and Fig. 1B) comprising a communication interface (Fig. 1A:1000), a mobile module (Kearns, Fig. 1A:100), a sensor (Kearns, Fig. 1A:410), and a processor (Kearns, Fig. 1A:500), the method comprising: 
receiving, by the communication interface (Kearns, Fig. 1A:1000), information about a path of the mobile module in a preset area, the information comprising unevenness on a driving surface of the path (Kearns, paragraphs 7 and 95, discloses The controller 500 may use the object map for navigation, obstacle detection, and obstacle avoidance); 
performing driving along the path by the mobile module (Kearns, Fig. 9A), and performing image capturing by a photographing module installed on the mobile module (Kearns, Fig. 1A:450); and 
setting, by the processor, an image capturing direction of the photographing module (Kearns, paragraphs 16, 67, and 121, discloses “the robot 100 can drive (e.g., in a holonomic manner) and/or move the imaging sensor 450 (e.g., by panning and/or tilting the imaging sensor 450 or a portion of the robot body 110 supporting the imaging sensor 450) to orient the field of view 452 of the imaging sensor 450 to regain viewing of the person 20, for example, to capture images 50 of the person 20 and/or observe or monitor the person 20” And also, please see paragraphs 106 and 115), wherein (the) driving direction comprises at least one of an upward direction, a downward direction, a clockwise direction, and a counterclockwise direction according to the unevenness on the driving surface of the path (Kearns, Fig. 8A and Fig. 9A, and paragraph 70 discloses “As used herein the term "omni-directional" refers to the ability to move in substantially any planar direction, including side-to-side (lateral), forward/back, and rotational”), 
Although Kearns discloses setting by the processor an image capturing direction of the photographing module as being explained above however Kearns does not explicitly disclose setting, by (the) processor, an image capturing direction of the photographing module to a direction opposite to a driving direction of the mobile module,
wherein based on the driving direction being the upward, downward, clockwise or counterclockwise direction, the image capturing direction is set to the downward, upward, counterclockwise or clockwise direction, respectively, by adjusting a panning angle or a tilting angle of a camera including the photographing module.
Kim discloses setting, by (the) processor (Kim, Fig. 2:33 and Fig. 3:33), an image capturing direction of the photographing module to a direction opposite to a driving direction of the mobile module (Kim, paragraphs 125-126, 132 and 135, discloses controller 33 may control the camera 21 to acquire an image in a direction opposite to the moving direction of the robot 1),
wherein based on the driving direction being the upward, downward, clockwise or counterclockwise direction, the image capturing direction is set to the downward, upward, counterclockwise or clockwise direction, respectively (Kim, paragraphs 125-126, 132 and 135, discloses controller 33 may control the camera 21 to acquire an image in a direction opposite to the moving direction of the robot 1, further please note specifically in Fig. 10 shows robot 1 moving upward direction while camera is being positioned/rotated to downward direction to detect object T and/or obstacle O1), by adjusting a panning angle or a tilting angle of a camera including the photographing module (Kim, paragraphs 19-20, and 166, discloses adjusting the rotation angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kearns teachings by implementing a rotatable camera to the robot, as taught by Kim.
The motivation would be to provide an improved image recognition which recognize obstacles not only in the moving direction of the robot but also in other directions (paragraph 125), as taught by Kim.


Allowable Subject Matter
Claims 1, 3, 5-7, 11,13-14, 17, 21, and 23-25, are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633